DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5, and are 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.
Applicant's election with traverse of Group I, Species 1A in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that 1) the groups are not related as process and apparatus for its practice since claim 19 is a method of making the apparatus and 2) that the Species restriction is improper because sufficient evidence of mutual exclusivity was not provided.
This is not found persuasive because 1) claims 19 and 20 are so closely linked as to be patentably indistinguishable and both claims are drawn to the text fixture, which while the test fixture can be used in claim 1, it need not be for the reasons given in the restriction.  For the sake of clarity and completeness, Examiner asserts that there is clearly two-way distinct between the method of using the “test fixture” (though it is not claimed as such) in claim 1 and the method of making the test fixture of claim 19 in that the method of forming the test fixture does not involve or require any sort of measurement being performed (i.e. inserting and detecting coherent light) and the measurement being performed in claim 1 does not involve any sort of manufacturing step (forming fibrous layers with a resin layer between, in fact claim 1 makes no limitation on the material in which the waveguide is embedded)  In short, there is no overlap between the two claimed methods.
As to 2), Applicant’s arguments that the species are not mutually exclusive is not persuasive because mutual exclusivity is only one factor in determining whether a species restriction is appropriate.  Applicant points to MPEP §806.04(f) but fails to note the rest of MPEP §806.04 which outlines several other factors in determining the presence of patentably distinct species.  As to Applicant’s arguments that the claim language does not contain the structural features by which the Examiner described the species present in the disclosure, Applicant is reminded that Species are defined by the specification not the claims.  MPEP §804.04(e)
	Applicant’s election of Species 1A is acknowledged however, claims 11-17 do not read on this species as described by the specification and in the restriction requirement. Therefore, Examiner maintains the original assessment that claims 1-3 and 6-10 read on Species 1A.  Applicant is reminded that upon allowance of a generic claim (genus), its species will also be allowable.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hunt et al. (US 2013/0050685; “Hunt”).

Regarding claim 1, Hunt discloses in figures 1-4 a method for testing physical properties of a material (10) (¶ [0006]), the method comprising inserting coherent light (20) (¶ [0030]) into a waveguide (16) such that the coherent light exits the waveguide (16) at an end of the waveguide (16) that is embedded within the material (10) (¶ [0030] “both of the opposed first and second ends of the optical fiber are accessible, such as by extending beyond or at least to an edge of a composite material”), thereby causing the coherent light to interact with the material (10) (¶ [0035]), and detecting a reaction of the material to the coherent light (¶ [0039]).

Regarding claim 2, Hunt discloses the waveguide (16) is an optical fiber (¶ [0030]).

Regarding claim 3, Hunt discloses the waveguide (16) is embedded within a resin layer between a first layer of fibrous material and a second layer of fibrous material, the first layer of fibrous material and the second layer of fibrous material each including fibers embedded within a matrix material (see figure 1, ¶¶ [0019]-[0020]).

Regarding claim 6, Hunt discloses the end of the waveguide (16) is a first end, and wherein inserting the coherent light comprises inserting the coherent light into a second end of the waveguide that is opposite the first end and is outside of the material (10) (¶ [0030], see figure 3).

Regarding claim 7, Hunt discloses causing the coherent light to interact with the material (10) comprises causing the coherent light to interact substantially exclusively with a volume of the material (10) that is less than an entirety of the material (10) (¶ [0027]; “In this embodiment, the plurality of quantum dots 18 disposed upon the outer surface of the optical fiber 16 may interact more strongly with the local strain field in the composite material via evanescent waves”).

Regarding claim 8, Hunt discloses causing the coherent light to interact with the material comprises causing adiabatic heating of the volume of the material (10) (¶¶ [0023]-[0025]).

Regarding claim 9, Hunt discloses a transverse cross section of the volume of the material (10) has a first shape that is substantially equivalent to a second shape of the end of the waveguide (16) (¶ [0027]; “In this embodiment, the plurality of quantum dots 18 disposed upon the outer surface of the optical fiber 16 may interact more strongly with the local strain field in the composite material via evanescent waves”, here “the volume” which is interpreted in claim 7 as the localized region encompassing the strain field broadly has “a shape” substantially equivalent to a shape of the end of the waveguide, see ¶ [0030]; “both of the opposed first and second ends of the optical fiber are accessible, such as by extending beyond or at least to an edge of a composite material”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Langer et al. (US 2013/0202488; “Langer”).

Regarding claim 10, Hunt discloses all the limitations of claim 9 on which this claim depends.
Hunt discusses using quantum dots to interact with the local strain field via evanescent waves, which decrease the intensity of the light at the detector.  
Hunt, however, stops short of disclosing detecting the evanescent waves or deducing them based on intensity.
Langer teaches propagating light through a waveguide in a material and detecting the evanescent waves in the material resulting from the interaction of the light with the material (¶¶ [0011]. [0022], [0049], [0059], [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to detect light emitted by the material, as taught by Langer, in Hunt’s method for the purpose of looking for and detecting chemical impurities that can change the evanescent field of the material (¶ [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2005/0067559, US 2008/0025664, USPN 4,581,527 USPN 10,066,968 and USPN 6,720,550 all disclose embedding fiber optic waveguides in a composite material to evaluate the properties of the material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863